Citation Nr: 1505271	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1. Entitlement to service connection for a traumatic brain injury (previously claimed as a head injury).

2. Entitlement to an increased rating, in excess of 70 percent, for schizophrenic reaction, undifferentiated type.

3. Entitlement to specially adapted housing.

4. Entitlement to a special home adaptation grant.

5. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to service connection for retinal arteriosclerosis and glaucoma, both to include as secondary to the Veteran's service connected cataracts, and secondary to the Veteran's service connected schizophrenic reaction are the subject of another decision issued today.)
REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to December 1953, and had earlier active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeals from February 2010 (increased evaluation for schizophrenic reaction), July 2010 (service connection for traumatic brain injury), and March 2011 (specially adapted housing and special home adaptation grant) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

The claims were previously remanded in July 2012 to have a video conference hearing scheduled. The Veteran testified before the undersigned Veterans Law Judge at a March 2013 video hearing held at the New Orleans, Louisiana, RO. The hearing of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating, in excess of 70 percent, for schizophrenic reaction, undifferentiated type, specially adapted housing, and special home adaptation grant are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a TBI that is related to his active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI are not met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant, in a June 2010 letter, of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim for service connection for a TBI. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the May 2013 Video Board hearing, the undersigned Veterans Law Judge and representative for the Veteran engaged in a colloquy with the Veteran as to substantiation of the claims. The Veteran was asked about and provided testimony regarding the etiology of his claim for TBI, the current severity level of his schizoaffective disorder, and the need for special adaptations at his home. Neither the Veteran nor his counsel has identified any prejudice in the conduct of the Board's May 2013 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claim.

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a TBI that is the result of injuries in service. Specifically, the Veteran contends that he was injured after passing out in a swimming pool and then again when a machine exploded in the galley near where he was standing.  He alleges that he was knocked unconscious by both events.  
The Veteran's service treatment reflect in substance that during Air Force basic training in 1951, the Veteran fainted and struck the back of his head. He was unconscious for approximately 6 minutes. While radiographic studies found no abnormalities, for several months following, he reported episodes of dizziness and headaches. In March 1953, the Veteran fainted while swimming. He denied striking his head on the bottom of the pool. Follow-up examination several days later included pulmonary testing to evaluate then-water-logged lungs, but also found that a physician at the Veteran's aid station reported the Veteran was then having "considerable domestic difficulties and has recently been depressed." During his separation examination in December 1953, the Veteran reported that he had four episodes of unconsciousness in two years. 

Following completion of his service, the Veteran was granted service connection for a form of schizophrenia. 

The Veteran was afforded a VA examination in March 2010 by a neurologist to address the issue of a TBI. The examiner noted that the Veteran was hospitalized for two days after each of the above noted incidents. The examiner further noted that the Veteran reported headaches, dizziness, and trouble sleeping. The examiner determined that the Veteran reported a TBI in service and that his headaches, dizziness, and trouble sleeping were associated with his TBI in service. The examiner opined that the Veteran's TBI was due to or a result of his history of two head injuries with loss of consciousness. He further noted that the Veteran had reported that his problems began with his first head injury and increased with his second accident. Finally, the examiner noted that the relationship between head injuries leading to unconsciousness and traumatic brain injuries was well documented in medical articles, textbooks, and from the examiner's own personal experience. 

The March 2010 VA examiner also noted in the examination report that he was unable, without speculation, to differentiate between the symptomatology associated with the Veteran's service-connected psychiatric diagnosis and that associated with a TBI. Another opinion was requested to clarify.

In May 2010, an opinion was issued by a VA staff psychologist. The examiner noted that he reviewed the Veteran's entire claims file and noted both the March 2010 examination report and the examiner's opinion that the Veteran had TBI/post concussive syndrome as a result of head injuries obtained during service as reflected by current symptoms of headaches, sleep problems, and dizziness. The May 2010 examiner further noted that this opinion appeared to be based on history provided by the Veteran. 

After a review of the Veteran's records, the May 2010 examiner determined that there was no concrete evidence of a history of a significant TBI or behavioral sequelae resulting from a TBI. The examiner noted that there was a history of several blackout episodes, but no evidence of any changes in mental status as a result and the general consensus at the time was that the episodes were non-neurological in nature and most likely represented  some type of psychiatric/psychological reaction (such as a conversion disorder). The examiner also noted that even post-military examinations for complaints of dizziness also concluded that these were likely non-neurological in origin (either psychiatric or related to blood pressure issues). The May 2010 VA examiner further noted the Veteran's well established history of psychiatric symptoms and his long-term diagnosis of schizophrenia. 

The examiner opined that given the absence of any documented history of significant TBI, it was less likely than not that  the symptoms reported by the March 2010 neurologist (headaches, sleep problems, and dizziness) were related to a TBI. The examiner's rationale noted that headaches, while frequently present as a sequelae of a traumatic head injury, are not typically diagnostic of a traumatic brain injury and even when associated with a post-concussive syndrome, they seldom last more than a number of months following the event, not years or as in this case, decades. Headaches also have various causes including both physiological and psychological. Additionally, the examiner noted that the Veteran's dizziness had not been associated with neurological causes. Finally the examiner noted that sleep disorders can also be a result of myriad causes with brain injury being the least of those normally expected. 
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility. See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record. See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The opinion provided in May 2010 is most probative evidence with regard to the  issue of whether the Veteran has a TBI that is the result of his active duty service. The May 2010 VA examination report reflect review of the Veteran's entire claims file, including in-service and post-service treatment records as well as the previous March 2010 VA examination report, and provide a reasoned medical opinion. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). It is unclear whether the March 2010 VA examiner reviewed the entire claims file and rather it appears that he depended on history provided by the Veteran to determine that the Veteran's current symptoms of headaches, dizziness, and problems sleeping were related to claimed TBI events in service. It is well settled that in order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet.App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition. Bostain v. West, 11 Vet. App. 124 (1998). As a lay person, the Veteran is also not competent to provide evidence as to complex medical questions, to include the possibility of a causal relationship between an injury in service and any current symptomatology. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he currently has headaches, dizziness, or sleep problems that are caused by any TBI rather than the Veteran's other currently diagnosed disorders. 

The May 2010 VA examiner addressed the fact that the record did not support any event that likely rose to the level of a traumatic brain injury based on lack of sequelae that fit with the occurrence of a TBI. He further addressed why the reported post-service symptomatology was not likely the result of the claimed TBI events and provided rationale as to why that symptomatology was unlikely related to any TBI. The March 2010 opinion appeared to be based on the history provided by the Veteran and was not supported by contemporaneous medical records.  Therefore the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for a TBI. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a TBI is denied.


REMAND

Service connection is in effect for schizophrenic reaction, undifferentiated type, currently evaluated as 70 percent disabling. In a February 2010 rating decision, the RO relied on a December 2009 VA examination in assigning the Veteran's 70 percent evaluation. However, at his May 2013 video hearing before the Board, it was noted that the Veteran's condition had increased in severity since the December 2009 VA examination. VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected schizophrenic reaction, undifferentiated type. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

As noted earlier, another decision being issued simultaneously with this decision addresses the Veteran's claims for service connection for retinal arteriosclerosis and glaucoma, both to include as secondary to the Veteran's service connected cataracts, and secondary to the Veteran's service connected schizophrenic reaction. The Veteran's claim for glaucoma, to include as secondary to service connected schizophrenic reaction, was granted in the other decision. The Veteran's claims for specially adapted housing and/or a special home adaptation grant cannot be decided as the Veteran's claim for glaucoma has yet to be rated and his claim for schizophrenic reaction, undifferentiated type may also require a different rating following this remand. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Additionally, the issue of entitlement to a TDIU has been reasonably raised by the record. This issue is considered part and parcel to the Veteran's claim for an increased disability rating for schizophrenic reaction, undifferentiated type, and is therefore inextricably intertwined with that claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

However, adjudication of a claim for a TDIU must deferred pending AOJ adjudication of the claim of an increased rating for schizophrenic reaction, undifferentiated type, and implementation of the Board's contemporaneous granting of the claim of service connection for blindness through glaucoma. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected schizophrenic reaction, undifferentiated type. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include the degree of occupational and social impairment associated with the Veteran's schizophrenic reaction, undifferentiated type, should be reported in detail.  A Global Assessment of Functioning (GAF) score must be assigned. Any indicated diagnostic tests and studies should be accomplished.

2. After the above stated examination is complete, and both the claims of glaucoma and schizophrenic reaction, undifferentiated type, are rated, the Veteran's claims for specially adapted housing and/or a special home adaptation grant should be readjudicated.

3. Finally, after any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated. The RO should consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet.App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record). If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


